DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DANIEL CHAPA,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D12-3138

                               [March 11, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Robert E. Belanger, Judge; L.T. Case No.
2011CF000438.

  Carey Haughwout, Public Defender, and John M. Conway, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nancy Jack,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant challenges his sentence under the Prison Releasee Reoffender
Act, arguing that, under Apprendi v. New Jersey, 530 U.S. 466 (2000), and
Alleyne v. United States, 133 S. Ct. 2151 (2013), the Act unconstitutionally
allowed the judge, rather than the jury, to find appellant qualified as a
prison releasee reoffender. We affirm, adopting the reasoning of Williams
v. State, 143 So. 3d 423 (Fla. 1st DCA 2014), and Lopez v. State, 135 So.
3d 539 (Fla. 2d DCA 2014), which hold that the facts found by the judge
under the Act are not elements of the offense and are within the “prior
conviction” exception to Apprendi.

   Affirmed.

WARNER, MAY and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.